Citation Nr: 0829311	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 through 
October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The present appeal seeks service connection for a psychiatric 
disability variously diagnosed, including as major depression 
with psychotic features and "rule out" bipolar disorder.

In addition to the psychiatric claim that has been 
adjudicated by the RO and is now on appeal before the Board, 
it appears that the veteran is also raising a claim of 
entitlement to service connection for PTSD.  Specifically, 
the veteran alleges that a traumatic incident which occurred 
while he was in service led to his current mental problems.  
Because a PTSD claim involves different considerations, and 
requires different forms of development, the matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

A psychiatric disability was not manifested during active 
service and the post-service evidence does not indicate 
treatment until 2004, several decades following separation 
from active service, with the weight of the competent 
evidence failing to causally relate the current disability to 
active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated in 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1132, 1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, which is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2004 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2005 rating 
decision and December 2006 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the December 2006 SOC which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


II.  Service Connection

The veteran is claiming entitlement to service connection for 
a psychiatric disability.  

Initially, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  The law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id. 

Under 38 C.F.R. § 3.309(a), a psychosis is regarded as a 
chronic disease.  A list of disorders deemed to constitute 
psychoses is found at 38 C.F.R. § 3.384.  However, the 
evidence of record fails to establish any clinical 
manifestations of a psychiatric disability of any kind within 
one year after the veteran's separation from service.  
Therefore, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied here.  

Having ruled out presumptive service connection, the Board 
will now address the issue of direct service connection on a 
nonpresumptive basis.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(d) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Before evaluating the evidence of record, the Board will 
first determine whether the appropriate analysis for 
consideration is that of incurrence or aggravation.  In this 
vein, it is observed that a December 2005 VA examination 
contained an opinion that the veteran's Bipolar II Disorder 
was "most likely exacerbated by military service."  
(Emphasis added).  Such opinion suggests that a psychiatric 
disability pre-existed active service.  However, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

In this case, there is no record of psychiatric complaints or 
treatment prior to active service.  Rather, the first symptom 
of a mental disorder in the evidence of record is seen in 
2004, over 30 years after separation from service.  
Therefore, the record does not contain clear and unmistakable 
evidence to rebut the presumption of soundness, and it 
remains intact.  Accordingly, the appropriate inquiry is 
whether a psychiatric disability was incurred in, rather than 
aggravated by, active service.  

In this case, the veteran's service treatment records (STRs) 
do not show any psychiatric manifestations, complaints, or 
treatment.  Indeed, both the September 1971 and August 1973 
entry and separation examinations, respectively, indicate 
normal findings.  

Following separation from active service, psychiatric 
treatment is first shown in a June 2004 VA outpatient clinic 
note.  At that time, the veteran was frustrated after trying 
to obtain VA services at a veteran's clinic, and he told the 
doctor he wanted to kill himself and everyone else at the 
clinic.  

Subsequent VA clinical records dated from June 2004 to June 
2005 contained diagnoses of anxiety disorder, "rule out" 
alcohol dependency, "rule out" bipolar disorder, and 
depression.  Symptoms treated throughout this time included 
depression, insomnia, questionable judgment, alcohol 
dependency, anxiety, nightmares, hostility, and suicidal and 
homicidal ideations.  

Again, there is no documented post-service psychiatric 
abnormality until 2004, 30 years after the veteran's 
separation from service.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

The Board acknowledges that, as a lay person, the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran reported suffering from 
bipolar disorder for over 10 years, as shown in an August 
2004 VA outpatient clinic note.  In addition, at his June 
2006 VA examination, the veteran stated that his depressive 
symptoms had begun during military service.  

It is noted that the veteran's complaint of a 10-year history 
of bipolar disorder does not place its inception during 
active service, but rather 20 years after separation.  In any 
event, even if the veteran's statements can be construed as 
alleging continuity of symptoms since his active service, the 
absence of documented complaints or treatment for several 
decades following military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the documentary evidence or 
through his statements.  Moreover, the weight of the 
competent evidence fails to demonstrate that the veteran's 
psychiatric disability is causally related to active service, 
as discussed below.

As above, we acknowledge that a VA examiner in December 2005 
opined that the veteran's current psychiatric disability was 
exacerbated by his military service.  However, as previously 
discussed, the evidence clearly fails to demonstrate that a 
psychiatric disability ever pre-existed active service.  
Thus, the probative value of the December 2005 opinion is 
greatly limited, particularly because that examiner was 
obviously unaware that the veteran never manifested any 
psychiatric abnormality in service. 

The record also contains a June 2006 VA examination.  The VA 
examiner at that time concluded that the causes for the 
veteran's mental health conditions are unknown.  The examiner 
was unable to locate any connection in the records he 
reviewed between the veteran's service in the military and 
his present psychiatric disability.   

The Board finds that the VA examiner's conclusion in June 
2006 carries a higher probative weight than the opinion 
offered at the December 2005 VA examination.  Indeed, the 
December 2005 examiner failed to provide a clear rationale in 
support of his opinion.  For example, he did not explain how 
he concluded that the veteran's condition was exacerbated by 
service when there was no indication in the service treatment 
records or any other record that any condition existed upon 
entry into service.  By contrast, the June 2006 opinion is 
consistent with, and reflects knowledge of, the evidence of 
record.  Accordingly, the greater weight of the probative 
evidence militates against there being a causal relationship 
between the currently claimed psychiatric disability and 
active service.   

The veteran himself believes that his current psychiatric 
disability is causally related to active service.  For 
example, at his June 2006 examination the veteran related his 
present psychiatric disability to experimental inoculations 
which he says were administered while he was in service.  In 
response to this, the Board notes that there is no record of 
any experimental inoculations in the veteran's STRs.  Indeed, 
the vaccination record contained in the claim file indicates 
a normal administration of scheduled vaccinations, and there 
is no record of hospitalizations during service.  In any 
event, the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).      

In conclusion, the overall competent evidence of record is 
against a finding that the currently claimed psychiatric 
disability on appeal before he Board is related to the 
veteran's active service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disability is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


